              Case 2:20-cv-00222-EGS Document 20 Filed 10/29/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DARRYL NEWMAN,                                               :
                                                             :
                                     Petitioner,             :             CIVIL ACTION NO. 20-222
                                                             :
         v.                                                  :
                                                             :
ERIC TICE; THE DISTRICT ATTORNEY                             :
OF THE COUNTY OF PHILADELPHIA;                               :
and THE ATTORNEY GENERAL OF THE                              :
STATE OF PENNSYLVANIA,                                       :
                                                             :
                                     Respondents.            :

                                                       ORDER

         AND NOW, this 29th day of October, 2020, after considering (1) the petition for a writ of

habeas corpus under 28 U.S.C. § 2254 filed by the pro se petitioner, Darryl Newman (“Newman”)

(Doc. No. 1), (2) Newman’s request for a stay and abeyance (Doc. No. 4), (3) Newman’s

memorandum of law in support of his habeas petition (Doc. No. 11), (4) the respondents’ response

to the motion to stay and abey (Doc. No. 15), and (5) the report and recommendation by United

States Magistrate Judge Timothy R. Rice (Doc. No. 17); and no party having filed objections to

the report and recommendation; accordingly, it is hereby ORDERED as follows:

         1.       The Honorable Timothy R. Rice’s report and recommendation (Doc. No. 17) is

APPROVED and ADOPTED; 1




1
  Since neither party filed objections to Judge Rice’s report and recommendation, the court need not review the report
before adopting it. Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987). Nonetheless, “the better practice is for
the district judge to afford some level of review to dispositive legal issues raised by the report.” Id. As such, the court
will review the report for plain error. See Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998) (“In the absence
of a timely objection, . . . this Court will review [the magistrate judge’s] Report and Recommendation for clear error.”
(internal quotation marks omitted)). The court may “accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). The court has reviewed Judge Rice’s
report for plain error and has found none.
            Case 2:20-cv-00222-EGS Document 20 Filed 10/29/20 Page 2 of 2




       2.        Newman’s motion requesting that the court stay and hold this habeas case in

abeyance until his pending state court proceedings are resolved (Doc. No. 4) is GRANTED;

       3.        Newman shall return to court within thirty (30) days of the conclusion of his state

court proceedings. If Newman does not return to federal court within that time, the court will

vacate this order staying and abeying this action and will deny Newman’s habeas petition without

prejudice; and

       4.        There is no probable cause to issue a certificate of appealability.


                                                        BY THE COURT:



                                                        /s/ Edward G. Smith
                                                        EDWARD G. SMITH, J.




                                                   2
